Citation Nr: 1109048	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-34 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel







INTRODUCTION

The Veteran served in the Army National Guard from September 2003 to January 2004 and from May 2004 to October 2006.  Her service included periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to service connection for multiple sclerosis (MS).


FINDING OF FACT

The preponderance of the evidence is at least in equipoise as to whether the Veteran's MS is related to injuries incurred in a motor vehicle accident in the line of duty.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, MS was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's 'duty to notify' and 'duty to assist' obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). However, given the favorable decision on the claim being addressed by this decision, the Board finds that any deficiency in the VA's 'duty to notify' and 'duty to assist' obligations would represent harmless error.  Consequently, the Board will dispense with any additional discussion of the VA's 'duty to notify' and 'duty to assist' obligations.

Service Connection

In this case, the Veteran contends that her currently diagnosed MS had its onset during a period of ACDUTRA in the Army National Guard.  

Governing Law and Regulations

Applicable law provides that service connection will be granted if it is shown that an individual suffers from a disability resulting from an injury suffered, or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered, or disease contracted in the line of duty, in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Active service includes full-time active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Service connection may also be granted for the specific chronic disease of MS when such disease is manifested to a compensable degree within seven years after active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, the Board notes that presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertinent to the manifestation of the disability prior to, during and subsequent to service.  Id.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  Accordingly, 'a lasting worsening of the condition' -- that is, a worsening that existed not only at the time of separation but one that still exists currently -- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before the VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003 (July 16, 2003).

As a final matter before proceeding to the specific facts of the Veteran's claim, the Board notes that, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Here, the Veteran contends that her currently diagnosed MS is directly related to injuries incurred in a motor vehicle accident (MVA) during a period of ACDUTRA.

The Veteran's National Guard service records confirm that she was injured in a December 2003 MVA, which took place while she was attending Officer Basic Course training.  The Veteran was initially treated for rib fractures and multiple contusions, but subsequently developed chronic back pain and neurological symptoms, including dysesthesias in her lower back and extremities, slurred speech, problems with balance, and altered states of awareness and consciousness.  Eventually, the Veteran sought treatment from a private neurologist, who performed a battery of tests, including Magnetic Resonance Imaging (MRI), Brainstem Auditory Evoked Responses, and a spinal tap.  Based on those test results, the neurologist formally diagnosed the Veteran with MS in September 2004.  

Subsequent medical records show that, despite ongoing treatment, the Veteran's MS symptoms markedly interfered with her ability to perform her duties in the National Guard.  Consequently, she was referred for an examination by a Medical Evaluation Board (MEB).  In a January 2006 report, the MEB determined that the Veteran's MS and related mental health problems prevented her from "do[ing] any of the functional activities required of soldiering."  Significantly, the MEB also determined that the Veteran's MS had been incurred in the line of duty and had not existed prior to her period of qualifying active service.
The record thereafter shows that, in a September 2006 report, a Physical Evaluation Board (PEB) disagreed with the MEB's findings and determined that the Veteran's MS was unrelated to her December 2003 line-of-duty MVA or to any other aspect of her qualifying active service.  In support of these findings, the PEB noted that the neurological symptoms that the Veteran exhibited in the wake of her accident, combined with the degenerative changes shown on her September 2004 brain MRI, indicated that her MS was of an advanced stage and had existed prior to her period of National Guard service.  Additionally, the PEB opined that there was no evidence that either the motor vehicle accident or the stress that resulted from it had permanently aggravated the natural progression of the Veteran's MS.  However, the PEB did not provide a rationale for that opinion.

To counter the PEB's findings of a preexisting disease, the Veteran has submitted correspondence from private physicians who treated her for various health issues both prior to and after her enlistment in the Army National Guard.  Those private treating physicians all concur that the Veteran showed no signs of MS or other neurological problems before her line-of-duty MVA in the Army National Guard.   

Notwithstanding the PEB's above findings, the Board observes that the Veteran's service treatment records are silent for any complaints or clinical findings of MS-related symptoms prior to her initial period of active duty training.  Moreover, as noted above, she has submitted statements from her private treating physicians attesting to her lack of treatment for MS or other neurological problems prior to enlisting in the National Guard.  Further, the MEB expressly determined that the Veteran's MS was incurred in the line of duty and did not pre-exist service.  See 38 C.F.R. § 3.1(m) (service department finding that injury, disease or death occurred in line of duty will be considered binding unless it is patently inconsistent with the requirements of laws administered by VA).

The Board finds that the preponderance of the clinical evidence weighs against the PEB's determination that the Veteran's MS was a preexisting condition.  As noted above, the Veteran is entitled to the presumption of soundness on entry unless VA can prove by clear and unmistakable evidence that her MS existed prior to her period of qualifying active service.  Wagner, supra; 38 C.F.R. § 3.304(b).  That high burden of proof has not been met, given the conflicting clinical evidence regarding when the Veteran became afflicted with MS.  Thus, the presumption of soundness is not rebutted in this case.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306.  Accordingly, the Board will not consider whether any preexisting MS was aggravated in the line of duty and, instead, will address whether the Veteran is entitled to service connection for that disorder on alternate bases. 

In this case, the Board finds that the MEB report, indicating that the Veteran's MS was incurred in the line of duty, to be both probative and persuasive as that report was based on a thorough examination of the Veteran and a review of her pertinent medical history.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, the MEB's line-of-duty findings in favor of the Veteran are considered binding unless they are shown to be "patently inconsistent" with the requirements of laws administered by VA.  No such patent legal inconsistency has been demonstrated here.  38 C.F.R. § 3.1(m).

Additionally, the Board considers it significant that the Veteran has presented lay and clinical evidence indicating that her MS-related symptoms had their onset immediately following her December 2003 line-of-duty MVA and have persisted on a continuous basis since that time.  That evidence collectively supports a finding of a continuity of MS symptomatology, which further weighs in favor of the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Based on the foregoing, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's MS claim.  Accordingly, resolving all reasonable doubt in favor of the Veteran, entitlement service connection for MS is established.  38 C.F.R. § 3.102.





ORDER

Entitlement to service connection for multiple sclerosis is granted.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


